Citation Nr: 0915105	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-24 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected migraine headaches, prior to March 14, 
2008.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected migraine headaches, since 
March 14, 2008.

3.  Entitlement to a disability rating in excess of 40 
percent for service-connected degenerative joint disease 
(DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
December 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 2004 and January 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In February 2008 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

The Board notes that the RO originally granted service 
connection for migraine headaches in the January 2005 rating 
decision, assigning a noncompensable disability rating.  At 
that time, the Veteran appealed the initial rating assigned 
for his headaches, and the RO supplied a statement of the 
case (SOC), which continued the noncompensable evaluation for 
his migraine headaches.  A later April 2008 rating decision 
grants an initial 10 percent disability rating, effective 
from March 14, 2008.  Accordingly, the Board has identified 
the claims as separate issues as indicated on the title page 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to March 14, 2008, the Veteran's migraine headaches 
did not include characteristic prostrating attacks occurring 
at least one time every two months.

3.  Since March 14, 2008, the Veteran's migraine headaches 
occur an average of once a month over several months and are 
prostrating; there is no evidence of more frequent, 
completely prostrating and prolonged attacks, or that his 
attacks produce severe economic inadaptability.

4.  DJD of the lumbar spine is presently manifest by 
subjective complaints of constant pain with objective 
evidence of forward flexion to 65 degrees with some 
tenderness beginning at 50 degrees, extension to 15 degrees 
with some tenderness beginning at 5 degrees, and no periods 
of incapacitating episodes that require doctor-prescribed bed 
rest; there is X-ray evidence of no more than mild 
degenerative changes.


CONCLUSIONS OF LAW

1.  Prior to March 14, 2008, the criteria for an initial 
compensable disability rating for migraine headaches were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2008).

2.  Since March 14, 2008, the criteria for an initial 
disability rating of 30 percent for migraine headaches, and 
no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

3.  The criteria for a rating in excess of 40 percent for DJD 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Concerning claims for increased disability ratings, adequate 
VCAA notice requires, at a minimum, that VA notify the 
claimant that, to substantiate such a claim:  (1) s/he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) s/he must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Prior to the initial adjudication of the Veteran's claim for 
service connection for migraine headache in July 2004 in this 
case, the RO sent him a letter, dated in December 2003, which 
satisfied the duty to notify provisions except that it did 
not inform him how disability ratings and effective dates 
would be assigned should service connection be granted.  The 
Veteran was provided with notice of how VA determines 
disability ratings and effective dates in March 2006, April 
2008 and May 2008 notice letters, after the RO had already 
granted service connection for migraine headaches in a 
January 2005 rating decision.  Nevertheless, because the 
claim for service connection had been granted, the defect in 
the timing of the notices about how disability ratings and 
effective dates would be determined was harmless error as to 
this claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. at 137.  

In addition, by the time the March 2006, April 2008 and May 
2008 notice letters had been sent, the Veteran had already 
submitted an NOD with the initial disability rating assigned, 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a May 2005 statement of 
the case (SOC) and subsequent supplemental statements of the 
case (SSOC).  This document informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  Moreover, 
the RO directly addressed the Veteran's appeal of the initial 
disability rating assigned his service-connected migraine 
headaches.  Accordingly, the Board concludes that the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

Likewise, the Veteran was provided with adequate notice 
pursuant to Vazquez-Flores, in the May 2008 letter which 
provided him with notice of the specific requirements for a 
higher disability rating for DJD of the lumbar spine.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
evaluations.  This evidence was reviewed by both the RO and 
the Board in connection with the Veteran's claims.  There 
remains no issue as to the substantial completeness of the 
Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Migraine Headaches

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Prior to March 14, 2008

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a compensable disability rating for the 
Veteran's service-connected migraine headaches prior to March 
14, 2008.  In this regard, although he contended, in a July 
2005 affidavit, that he experienced 2 to 3 headaches a month 
which he treated by lying down in a quiet and dark bedroom 
for approximately 12 to 14 hours, the objective evidence of 
record does not demonstrate he experienced characteristic 
prostrating attacks prior to the March 14, 2008, VA 
neurological examination.  VA and private treatment records 
during this period, show no relevant complaints, treatment or 
diagnoses.  In fact, during his October 2004 VA neurological 
examination, just 9 months before his July 2005 affidavit, 
the Veteran, while reporting 3 to 5 headaches a week which 
could last a number of hours or overnight, specifically 
denied that they were prostrating in nature.  He reported 
that bright light made the headaches worse, but denied 
overall functional loss.  His use of Advil and Naproxen was 
described as helpful.  The examiner noted that the Veteran 
could go about his daily activities.  His neurological 
examination at the time was unremarkable.  In fact, it was 
not until his March 14, 2008, VA neurological examination 
that the Veteran described experiencing severe 
"prostrating" headaches, typically accompanied by nausea, 
photophobia and phonophobia.  At that time he reported that 
while he had previously experienced more frequent headaches, 
his headaches had worsened in severity over the last 15 
months.  Even so, he typically experienced such headaches 
only once a month and stated that he was unable to go about 
his normal routine daily activities and had to lie down in a 
quiet, dark environment to alleviate his symptoms.  
Therefore, the Board finds that the preponderance of the 
objective evidence is against the Veteran's claim for an 
initial compensable disability rating for migraine headaches 
during this period.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100.



Since March 14, 2008

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence supports a 30 percent 
disability rating for his migraine headaches since March 14, 
2008.  38 C.F.R. § 4.7.  As noted above, the VA neurological 
examination conducted that date indicates that the Veteran 
reported his previous headache condition had worsened and 
that he was currently experiencing headaches typically 
accompanied by nausea, photophobia and phonophobia and 
sometimes by vomiting.  Treatment for his headaches included 
taking Naproxen and resting in a quiet and dark environment.  
He reported that he was unable to go about his normal routine 
daily activities and described the headaches as 
"prostrating."  This evidence tends to establish that his 
headaches produce characteristic prostrating attacks 
occurring an average of once a month; thus warranting a 
higher rating of 30 percent since March 14, 2008.  The weight 
of the evidence demonstrates that an increased rating for 
migraine headaches is warranted during this period.  38 
U.S.C.A. § 5107(b) (West 2002).  However, the Board finds 
that the medical evidence does not meet the criteria for a 50 
percent rating, as it does not reflect his migraines, 
although prostrating, occur more frequently than once a month 
and there is no objective evidence that his migraine 
headaches result in severe economic inadaptability.  Indeed, 
during his March 2008 VA neurological examination, the 
Veteran stated that, while he left work early 7 to 8 times in 
the last year due to headaches, he did not miss any full days 
of work as a result of his headaches.  Accordingly, the Board 
cannot conclude that the overall disability picture more 
nearly approximates the criteria for a 50 percent rating for 
migraine headaches.  38 C.F.R. § 4.7.

DJD of the Lumbar Spine

The Veteran's service-connected DJD of the lumbar spine is 
evaluated as 40 percent disabling, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine criteria provides for disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome (IVDS), based 
on incapacitating episodes.  A 40 percent disability rating 
is warranted for forward flexion of the thoracolumbar spine 
of 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A higher 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

IVDS is evaluated (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A maximum 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 40 percent 
under the General Rating criteria, or under the rating 
criteria for IVDS.  38 C.F.R. § 4.7.  Private and VA 
treatment records, dating from June 2000 to June 2008, show 
the Veteran has consistently complained of chronic low back 
pain with left radicular complaints.  In a July 2005 
statement, he indicated that he had chronic low back pain 
with intermittently severe pain that caused him to miss 10 to 
20 days from work in the last year.  He averred that he was 
bedridden 10 to 16 hours a day when experiencing severe back 
pain.  The October 2004 and March 2008 VA orthopedic and 
neurological examination reports show thoracic-lumbar spine 
flexion to no less than 65 degrees, extension to no less than 
15 degrees, bilateral lateral flexion and rotation to no less 
than 20 degrees.  The October 2004 VA examiner found that 
additional forward flexion exercise produced pain at 55 
degrees and noted mild pain, weakness and fatigability, but 
no incoordination.  The March 2008 VA examiner found "some 
tenderness" with forward flexion at 50 degrees, with 
extension at 5 degrees, and beginning at 15 degrees with left 
lateral bending and at 20 degrees with right lateral bending.  
There was also "some tenderness with bilateral rotation 
beginning at 15 degrees on the left and 20 degrees on the 
right.  The October 2004 examiner found no associated 
neurological deficits except for an area over the left 
posterior calf with a moderate decrease in sensation to light 
touch, pinprick and monofilament examination.  The March 2008 
examiner also found decreased sensation to light touch and 
pinprick in the left lower extremity as well as decreased 
sensation to the medial aspect of the left foot and toes 1, 
2, and 3.  A June 2008 private treatment record notes that 
the Veteran complained of constant back stiffness and 
soreness with left leg weakness, numbness and tingling.  
Examination revealed tenderness and spasm in the bilateral 
paraspinal muscles of the lower lumbar areas and slight 
sciatic notch tenderness on the left.   As reported above, 
the ranges of motion discussed in all the examinations of 
record do not meet the criteria for a higher rating set forth 
in the General Rating Formula for Disease and Injuries of the 
Spine.  In reaching this determination, the Board has 
considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. 
Brown, supra., but for the reasons discussed above, finds 
that the current 40 percent disability rating adequately 
considers and encompasses any limitation of motion due to 
pain, lack of endurance, incoordination or any associated 
functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 
supra.  

The Board has also considered whether the Veteran is entitled 
to a rating in excess of 40 percent under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes found at Diagnostic Code 5243.  However, service 
connection is not currently in effect for intervertebral disc 
syndrome.  Nevertheless, despite the Veteran's contentions 
that he has missed from 10 to 21 days of work because of back 
pain and that he was bedridden 10 to 16 hours during these 
days because of his back pain, nothing in the VA and private 
treatment records or VA examination reports indicates he has 
had bed rest prescribed by a physician and treatment by a 
physician for his DJD of the lumbar spine.  Thus, it does not 
appear that the veteran experiences incapacitating episodes 
as defined by VA regulations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  Accordingly, as the preponderance of the 
evidence of record is against the claim for an increased 
disability rating for DJD of the lumbar spine, the appeal 
must be denied.  38 U.S.C.A. § 5107(b)

In reaching the above conclusions, the Board finds that these 
disabilities are not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that there is no objective evidence that the 
Veteran's migraine headaches and DJD of the lumbar spine have 
necessitated frequent periods of hospitalization and there is 
no objective evidence that they result in marked interference 
with his employment.  




ORDER

An initial compensable disability rating for migraine 
headaches prior to March 14, 2008, is denied.

An initial disability rating of 30 percent for migraine 
headaches since March 14, 2008, is granted.

A disability rating in excess of 40 percent for DJD of the 
lumbar spine is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


